J-S68031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIK LAMONT REED, JR.                      :
                                               :
                       Appellant               :   No. 477 WDA 2018

           Appeal from the Judgment of Sentence November 9, 2017
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0000087-2016


BEFORE:      SHOGAN, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED DECEMBER 18, 2018

        Appellant Erik Lamont Reed, Jr. appeals from the judgment of sentence

entered in the Court of Common Pleas of Westmoreland County following his

conviction by a jury on the charges of first-degree murder and firearms not to

be carried without a license.1       After a careful review, we affirm.

        The relevant facts and procedural history are as follows: Appellant shot

and killed Donald Williams, and represented by counsel, he proceeded to a

jury trial on August 14, 2017. The trial court has summarized in exhaustive

and accurate detail the testimony and evidence presented at Appellant’s jury

trial, and we rely on the trial court’s summarization for purposes of this appeal.

See Trial Court Opinion, filed 3/1/18, at 2-20.


____________________________________________


1   18 Pa.C.S.A. §§ 2502 and 6106, respectively.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68031-18


       Following the jury’s guilty verdict for the crimes indicated supra, on

November 9, 2017, the trial court sentenced Appellant to an aggregate of life

in prison, and Appellant filed a timely, counseled post-sentence motion. The

trial court denied Appellant’s post-sentence motion on March 1, 2018, and this

timely appeal followed. All Pa.R.A.P. 1925 requirements have been met.

       On appeal, Appellant presents the following issues in his “Statement of

Questions Involved”:

       I.     Whether there was sufficient evidence to disprove
              justification for the verdict of guilty of murder in the first
              degree?
       II.    Whether the verdict was against the weight of the evidence?
       III.   Did the trial court err in limiting the defense’s closing
              argument regarding the failure of the Commonwealth to call
              the children of the deceased as witnesses?
       IV.    Did the trial court err in not allowing testimony from a
              witness who advised [Appellant’s] family to “be careful”
              around the victim?
       V.     Did the [trial] court err by precluding testimony regarding
              threats made by members of the victim’s family to members
              of [Appellant’s] family?

Appellant’s Brief at 4-5.2

       Appellant challenges the sufficiency of the evidence as to his conviction

for first-degree murder.3 Specifically, Appellant contends the Commonwealth

____________________________________________


2 We have renumbered Appellant’s issues for the sake of effective appellate
review.

3 Appellant does not challenge the sufficiency of the evidence as to his
conviction for firearms not to be carried without a license.



                                           -2-
J-S68031-18


failed to disprove Appellant’s justification defense, i.e., defense of others. In

this regard, Appellant notes that both he and his stepfather, Kahil Dandridge,4

testified they feared that Mr. Williams was going to kill Appellant’s stepfather,

and, in fact, Mr. Williams had threatened to “fucking kill” him. Appellant’s

Brief at 27.

       Our standard of review is well-settled.

       [W]e evaluate the record in the light most favorable to the verdict
       winner giving the prosecution the benefit of all reasonable
       inferences to be drawn from the evidence. Evidence will be
       deemed sufficient to support the verdict when it establishes each
       material element of the crime charged and the commission thereof
       by the accused, beyond a reasonable doubt. Nevertheless, the
       Commonwealth need not establish guilt to a mathematical
       certainty. [T]he facts and circumstances established by the
       Commonwealth need not be absolutely incompatible with the
       defendant’s innocence. Any doubt about the defendant’s guilt is
       to be resolved by the fact-finder unless the evidence is so weak
       and inconclusive that, as a matter of law, no probability of fact
       can be drawn from the combined circumstances.

Commonwealth v. Franklin, 69 A.3d 719, 722 (Pa.Super. 2013) (citations

and quotation marks omitted). Importantly, “the jury, which passes upon the

weight and credibility of each witness’s testimony, is free to believe all, part,

or none of the evidence.” Commonwealth v. Ramtahal, 613 Pa. 316, 33

A.3d 602, 607 (2011).




____________________________________________



4At trial, Appellant referred to Mr. Dandridge as his “father;” however, in his
brief, Appellant refers to him as his “stepfather.”

                                           -3-
J-S68031-18


      Appellant was convicted of first-degree murder, for which the

Commonwealth was required to prove beyond a reasonable doubt that: a

human being was unlawfully killed, Appellant was responsible for the killing,

and   Appellant   acted   with   malice   and   specific   intent   to   kill.   See

Commonwealth v. Houser, 610 Pa. 264, 18 A.3d 1128 (2011).

      With regard to Appellant’s claim that he acted in defense of others,

Pennsylvania law permits the use of force against another person in limited

circumstances, such as defense of others.       See 18 Pa.C.S.A. § 506. The

defense of another relies substantially on the justification of self-defense:

      Use of force justifiable for protection of the person.--The
      use of force upon or toward another person is justifiable when the
      actor believes that such force is immediately necessary for the
      purpose of protecting himself against the use of unlawful force by
      such other person on the present occasion.

18 Pa.C.S.A. § 505 (bold in original).

      As for defense of others, the relevant statute provides as follows:

      § 506. Use of force for the protection of other persons
      (a) General rule.--The use of force upon or toward the person
      of another is justifiable to protect a third person when:
            (1) the actor would be justified under section 505 (relating
      to use of force in self-protection) in using such force to protect
      himself against the injury he believes to be threatened to the
      person whom he seeks to protect;
            (2) under the circumstances as the actor believes them to
      be, the person whom he seeks to protect would be justified in
      using such protective force; and
            (3) the actor believes that his intervention is necessary for
      the protection of such other person.




                                      -4-
J-S68031-18


      (b) Exception.--Notwithstanding subsection (a), the actor is not
      obliged to retreat to any greater extent than the person whom he
      seeks to protect.

18 Pa.C.S. § 506(a) (bold in original).

      Further,

      [A]s provided by statute and as interpreted through our case law,
      to establish the defense of self-defense or defense of others it
      must be shown that: a) the slayer or the other he seeks to protect
      was free from fault in provoking or continuing the difficulty which
      resulted in the slaying; b) that the slayer must have reasonably
      believed that he or the other he seeks to protect was in imminent
      danger of death or great bodily harm, and that there was a
      necessity to use such force in order to save himself or the other
      therefrom; and c) the slayer or the other he seeks to protect did
      not violate any duty to retreat or to avoid the danger.

Commonwealth v. Hornberger, 74 A.3d 279, 284-85 (Pa.Super. 2013)

(citation, emphasis, and brackets omitted). See Commonwealth v. La, 640

A.2d 1336, 1346 (Pa.Super. 1994) (stating that the claims of self-defense and

defense of others are generally addressed in the same manner).

      “In cases where [defense of others is] an issue, the Commonwealth is

required to prove beyond a reasonable doubt that the defense does not apply

to the situation in order to sustain the conviction.”      Commonwealth v.

Torres, 564 Pa. 219, 766 A.2d 342, 345 (2001).

      The Commonwealth sustains its burden [of disproving a claim of
      defense of others] if it proves any of the following: that the slayer
      was not free from fault in provoking or continuing the difficulty
      which resulted in the slaying; that the slayer did not reasonably
      believe that [another] was in imminent danger of death or great
      bodily harm, and that it was necessary to kill in order to save
      [another] therefrom; or that the slayer violated a duty to retreat
      or avoid the danger.


                                      -5-
J-S68031-18


Commonwealth v. Sepulveda, 618 Pa. 262, 55 A.3d 1108, 1124 (2012)

(citation omitted).

      Here, in analyzing Appellant’s sufficiency claim, and concluding the

Commonwealth disproved beyond a reasonable doubt Appellant’s claim of

defense of others, the trial court relevantly indicated the following:

            The Commonwealth introduced sufficient evidence to
      disprove the defense of others beyond a reasonable doubt. While
      Kahil Dandridge stated that he was being choked [by Donald
      Williams] to such an extent that he nearly lost consciousness,
      there were no injuries to his neck. Moreover, Detective Gardner
      and Officer Schubert testified that when [Mr. Dandridge] gave
      them his story of what had happened during the fight, he did not
      inform either of them that he was being choked, or that he was in
      fear for his life. Officer Schubert testified that [Mr. Dandridge]
      informed him that “I got in a fight with him. He missed me. I hit
      him and nobody got shot.” Moreover, Erika Johnson testified that
      after Donald Williams was shot, Kahil Dandridge, who testified
      that he nearly lost consciousness and was afraid he would lose his
      life after Donald Williams choked him, tried to pick Donald
      Williams off the ground, and asked, “Hey bro, are you okay?”
            While [Appellant] stated that he shot Donald Williams so
      that he would stop choking [Mr. Dandridge], [Appellant] testified
      that he did not warn Donald Williams that he had a gun, nor did
      he attempt to shoot him in a non-lethal location. When asked why
      he did not shoot him in the hand or foot instead of the chest, which
      [Appellant] knew contained vital organs, [Appellant] simply stated
      that he did not think he had time, and that he was “not thinking
      about where I’m going to shoot him.”
             Jennifer Blackwell, the only non-law enforcement witness
      presented who was not part of [Appellant’s] or [Donald Williams’]
      family, testified that immediately prior to hearing a gunshot, she
      heard a woman yell, “Erik, Erik, what is that. No, put that away.
      Put that down. Put that back. No, Erik.” This testimony directly
      conflicted with much of [Appellant’s] and his family’s testimony.
      While [Appellant] testified that he did not have time to think of
      using non-lethal force against Donald Williams, [Ms.] Blackwell’s
      testimony supports the notion that [Appellant] was urged by
      someone on the scene not to shoot Donald Williams at all, and

                                      -6-
J-S68031-18


       there was time and opportunity available to not kill him.
       [Appellant] also fled from the scene immediately upon the police
       arriving. While this evidence alone would not be sufficient to
       convict [Appellant], such evidence does raise an inference of guilt.
             Thus, the jury’s verdict, and rejection of the defense of
       others justification, was not based solely on disbelief of
       [Appellant’s] testimony, and was supported by sufficient evidence.
       [Appellant] testified that he was aware that Donald Williams’ vital
       organs were contained within his chest where he was shot, and
       that [Appellant] put a revolver against [Donald] Williams’ body
       near the armpit and pulled the trigger.

Trial Court Opinion, filed 3/1/18, at 23-24 (citations to record omitted).

       Applying our standard of review, we agree with the trial court’s analysis.

Specifically, viewing the evidence in the light most favorable to the

Commonwealth, as verdict winner, the Commonwealth disproved that

Appellant reasonably believed that another (Mr. Dandridge) was in imminent

danger of death or great bodily harm and that it was necessary to kill Donald

Williams in order to save Mr. Dandridge therefrom. See Sepulveda, supra.

Accordingly, the evidence was sufficient to sustain Appellant’s conviction for

first-degree murder. See Houser, supra.

       Appellant next contends the jury’s verdict as to first-degree murder is

against the weight of the evidence.5             Specifically, he avers the credible

evidence offered by Appellant and Mr. Dandridge establishes that Appellant

reasonably believed that Mr. Dandridge was in imminent danger of being


____________________________________________


5 Appellant raised this issue in his post-sentence motion. He does not contend
on appeal that the jury’s verdict as to firearms not to be carried without a
license is against the weight of the evidence.

                                           -7-
J-S68031-18


choked such that it was necessary to kill Donald Williams in order to save Mr.

Dandridge. He contends “the [j]ury gave such little weight to the obvious

testimony of justification as to shock one’s sense of justice.” Appellant’s Brief

at 26.

         When considering challenges to the weight of the evidence, we apply

the following precepts.     “The weight of the evidence is exclusively for the

finder of fact, who is free to believe all, none[,] or some of the evidence and

to determine the credibility of the witnesses.” Commonwealth v. Talbert,

129 A.3d 536, 545 (Pa.Super. 2015) (quotation marks and quotation

omitted). Resolving contradictory testimony and questions of credibility are

matters for the finder of fact. Commonwealth v. Hopkins, 747 A.2d 910,

917 (Pa.Super. 2000). It is well-settled that we cannot substitute our

judgment for that of the trier of fact. Talbert, supra.

         Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this Court does not review the underlying question of

whether the verdict is against the weight of the evidence. See id.

         Because the trial judge has had the opportunity to hear and see
         the evidence presented, an appellate court will give the gravest
         consideration to the findings and reasons advanced by the trial
         judge when reviewing a trial court’s determination that the verdict
         is against the weight of the evidence. One of the least assailable
         reasons for granting or denying a new trial is the lower court’s
         conviction that the verdict was or was not against the weight of
         the evidence and that a new trial should be granted in the interest
         of justice.


                                        -8-
J-S68031-18


Id. at 546 (quotation omitted). Furthermore, “[i]n order for a defendant to

prevail on a challenge to the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

court.” Id. (quotation marks and quotation omitted).

      Appellant requests that we re-weigh the evidence and assess the

credibility of the witnesses presented at trial, a task that is beyond our scope

of review. The jury, as finder of fact, had the duty to determine the credibility

of the testimony and evidence presented at trial. See Commonwealth v.

Collins, 70 A.3d 1245, 1251 (Pa.Super. 2013) (stating that “[a]n appellate

court cannot substitute its judgment for that of the finder of fact”). As the

trial court relevantly indicated:

             [T]here was conflicting testimony from both families in this
      case. Although [Appellant] testified that Donald Williams had
      threatened him both days prior to and during the family melee,
      the jury did not believe that he was in actual fear for [Mr.
      Dandridge’s] life when he shot him. Because the jury disbelieved
      [Appellant’s] testimony regarding his justification defense,
      [believed the evidence disputing the defense,] and [Appellant]
      admitted that he did shoot and kill Donald Williams, [the jury]
      found [Appellant] guilty of murder of the first degree. The verdict
      in this case is not so contrary to the evidence as to shock one’s
      sense of justice. Thus, the verdict in this case was not against the
      weight of the evidence.

Trial Court Opinion, filed 3/1/18, at 25.

      We agree with the trial court’s analysis and conclude Appellant is not

entitled to relief on his weight of the evidence claim. See Talbert, supra.

      In his next claim, Appellant contends the trial court abused its discretion

in limiting defense counsel’s closing argument regarding the failure of the

                                      -9-
J-S68031-18


Commonwealth to call the children of the deceased as witnesses. Specifically,

Appellant contends that defense counsel should have been permitted to argue

during closing argument that the Commonwealth’s failure to call Donald

Williams’ two daughters, who were present during the murder, created an

inference that the daughters’ testimony would have been favorable to

Appellant’s claim of justification.6

       Initially, we note that we review the trial court’s limitation upon defense

counsel’s closing argument for an abuse of discretion. Commonwealth v.

Baez, 554 Pa. 66, 720 A.2d 711, 729 (1998).            It is well-settled that an

attorney’s closing argument is not evidence.       Id. “Just as a prosecutor is

permitted in his. . .closing argument to comment on the evidence and any

reasonable inference therefrom, so may defense counsel.              Additionally,

defense counsel is entitled, like the prosecution, to question in closing

argument, the motives and credibility of any witness.” La, 640 A.2d at 1349.

       The missing witness adverse inference rule has been summarized as

follows:

       When a potential witness is available to only one of the parties at
       trial, and it appears this witness has special information material
       to the issue, and this person’s testimony would not merely be
       cumulative, then if such party does not produce the testimony of
____________________________________________


6 At trial, Appellant requested a missing witness instruction as to Donald
Williams’ daughters, and the trial court denied the instruction. Further, in
response to defense counsel’s inquiry, the trial court ruled that defense
counsel could not argue during his closing argument that the witnesses’ failure
to testify created an inference/presumption in favor of Appellant. N.T., 8/14-
18/2018, 1111-13.

                                          - 10 -
J-S68031-18


      this witness, the jury may draw an inference that it would have
      been unfavorable.

Commonwealth v. Manigault, 501 Pa. 506, 462 A.2d 239, 241 (1983).

      This Court has clarified at least six circumstances where a party is not

entitled to the missing witness inference:

      1. The witness is so hostile or prejudiced against the party
      expected to call him that there is a small possibility of obtaining
      unbiased truth;
      2. The testimony of such a witness is comparatively unimportant,
      cumulative, or inferior to that already presented;
      3. The uncalled witness is equally available to both parties;
      4. There is a satisfactory explanation as to why the party failed to
      call such a witness;
      5. The witness is not available or not within the control of the party
      against whom the negative inference is desired; and
      6. The testimony of the uncalled witness is not within the scope of
      the natural interest of the party failing to produce him.

Commonwealth v. Boyle, 733 A.2d 633, 638 (Pa.Super. 1999) (citation

omitted).

      Here, the trial court concluded that Appellant was not entitled to any

missing witness/favorable inference as to the absence of Donald Williams’ two

daughters because the witnesses were equally available to both parties. See

Trial Court Opinion, filed 5/2/18, at 2.      In fact, the trial court noted that

defense counsel listed the two daughters as potential witnesses, but then did

not call them. Id. Accordingly, the trial court ruled Appellant was not entitled

to a missing witness inference. More specifically, the trial court ruled defense

counsel could not argue during closing arguments that the Commonwealth’s


                                     - 11 -
J-S68031-18


failure to call Donald Williams’ two daughters created an inference that the

daughters’ testimony would have been favorable to Appellant’s claim of

justification. We find no abuse of discretion. See Baez, supra.

      In his next claim, Appellant contends the trial court erred in not allowing

testimony from a proffered witness, Police Chief Eric Doutt, who would have

testified that he advised Appellant’s family to “be careful” around Donald

Williams. Specifically, Appellant avers that he should have been permitted to

introduce testimony from Chief Doutt that Mr. Williams had a history of violent

actions so that he warned Appellant and his family to “be careful” of

confrontations involving Mr. Williams. Appellant suggests Chief Doutt’s

testimony was relevant to establish Appellant reasonably believed that Mr.

Dandridge was in danger such that Appellant’s killing of Mr. Williams was

justified. See Appellant’s brief at 17.

      Admissibility of evidence is within the sound discretion of the trial court

and will not be disturbed absent an abuse of discretion. See Commonwealth

v. Arrington, 624 Pa. 506, 86 A.3d 831, 842 (2014).            Relevance is the

threshold for admissibility of evidence. See Commonwealth v. Cook, 597

Pa. 572, 952 A.2d 594, 612 (2008). “Evidence is relevant if it logically tends

to establish a material fact in the case, tends to make a fact at issue more or

less probable or supports a reasonable inference or presumption regarding a

material fact.” Commonwealth v. Drumheller, 570 Pa. 117, 808 A.2d 893,

904 (2002) (citation omitted). “All relevant evidence is admissible, except as


                                     - 12 -
J-S68031-18


otherwise provided by law.” Pa.R.E. 402. “Although relevant, evidence may

be excluded if its probative value is outweighed by the danger of unfair

prejudice, confusion of the issues, misleading the jury, or by considerations

of undue delay, waste of time, or needless presentation of cumulative

evidence.” Pa.R.E. 403.

      Here, in explaining the basis for its ruling, the trial court relevantly

indicated the following:

            The [trial court] initially notes that both defense counsel and
      the Commonwealth agreed that none of [Mr. Williams’] prior
      criminal convictions were admissible at trial. In a case in which
      self-defense is asserted, only those past crimes of the victim that
      are similar in nature and not too distant in time will be deemed
      probative, with the determination as to similar nature and
      remoteness resting within the sound discretion of the trial judge.
      Commonwealth v. Mouzon, [617 Pa. 527,] 53 A.3d 738, 741
      (2012).
                                      ***
            [Here, Mr. Williams’] only violent offenses were a simple
      assault charge in 2009, for which [he] was found not guilty, a
      2000 charge for intimidation of a witness and terroristic threats,
      both of which were withdrawn, and a robbery conviction in 1988
      for which [he] served six months probation. As all parties agreed
      that a 1988 robbery was not so similar in nature and too distant
      in time to be probative, no evidence of [Mr. Williams’] conviction
      was introduced.
             In attempting to admit Chief Doutt’s testimony, the defense
      simultaneously agreed that [Mr. Williams’] prior convictions were
      not probative, while also raising the specter of a violent criminal
      past for the jury. Certainly, as the statement would have been
      elicited from a law enforcement officer, it would have raised the
      inference that Chief Doutt was referring to [Mr. Williams’] criminal
      past. The fact that Chief Doutt would have testified that he
      informed [Appellant’s] family members to “be careful” of Donald
      Williams would also have raised the inference that he had a violent
      criminal history. The Pennsylvania Rules of Evidence properly
      delineate and limit the use of a victim’s prior criminal history in

                                     - 13 -
J-S68031-18


      jury trials, so as not to improperly influence a jury. All parties
      agreed that [Mr. Williams’] criminal history was not admissible.
      Thus, even if the testimony was relevant, [the trial court] properly
      determined that the probative value of Chief Doutt’s nebulous
      statement was substantially outweighed by the confusion it would
      have caused for the jury, and its tendency to draw the jury’s
      attention away [from] its duty of weighing the evidence
      impartially.

Trial Court Opinion, filed 5/2/18, at 4-6.

      We agree with the trial court’s sound rationale and find no abuse of

discretion. See Arrington, supra.

      In his final claim, Appellant asserts the trial court erred in precluding

testimony regarding threats made by members of Mr. Williams’ family to

members of Appellant’s family. However, in the argument portion of his brief,

Appellant simply indicates: “After careful review of the [trial court’s] opinion

and [t]rial [t]estimony[,] the [d]efense withdraws the [a]rgument to the

question presented above.” Appellant’s Brief at 21. Accordingly, we decline

to address this issue further.

      For all of the foregoing reasons, we affirm the judgment of sentence.

We direct the parties to attach a copy of the trial court’s March 1, 2018,

opinion, upon which we rely for the summary of the jury trial testimony and

evidence, in the event of further proceedings.

      Affirmed.




                                     - 14 -
J-S68031-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2018




                          - 15 -
                                                                                           Circulated 11/13/2018 12:55 PM




         TN THF,    COURT OF COMMON PLEAS 01 WESTMORELAND COUNTY,
                         PENNSYLVANIA - CRIMINAL DIVISION


COMMONWEALTH OF PENNSYTNANIA


                                                                      No.       87 C 2016
                  ERIK LAMONT .REED,

                                            Defend ant.


                                  OPLNION AND ORDER OF COURT


         'Ibis matter comes before the Court for consideration of Defendant's post-sentence

motions that have been filed in the above -captioned case.

PROCEDURAL HISTORY:
         The charges in this matter arise from the death of Donald Williams, which

occurred in New Kensington on December 15, 2015.

         Defendant was charged with one count of murder of the first degree, 18 Pa.C.S,A.

§2502(a), one count of murder of the third degree, 18 Pa.C.S.A. §2502(c), and one count

of firearms not to be carried without a license,               18 Pa.C.S.A. §610G(a)(1).' A           jury trial

commenced on August 14, 2017. Defendant was represented by Attorney Ralph Karsh.

Defendant was found guilty of murder of the first degree and firearms not to he carried

without a license. Defendant was sentenced on November 9, 2017 to life imprisonment

without the possibility of parole. Attorney Karsh withdrew his appearance after


 At trial, the criminal information was amended to include one count of voluntary manslaughter, 18 Pa.C,S,A.
§2503(a)(1).

                                                        1
    sentencing, and the Court appointed Attorney Timothy Andrews to represent Defendant

    on appeal. Defendant filed post-sentence motions on November 15, 2017, and amended

    post -sentence motions on January 29, 2017.

    FACTUAL HISTORY
           Sergeant Paul Manke of the New Kensington Police Department testified that he

    was on duty on December 15, 2015 during the 3:00 p.m. -11:00 p.m. shift when he

    received a dispatch that evening stating that a large fight had broken out at the

    intersection of North Street and Taylor Avenue, (TT 252).2 As he was traveling to the

    scene, he received an update that shots had been fired. (TT 253). When he arrived,

    Officers Noble and Stanga were already present. (TI' 253). Sergeant Manke noted several

    groups of people at the scene. He also observed two females crossing North Street, and

    Officer Noble performing chest compressions on Victim Donald Williams. (TT 254).


          At that point, Donald Williams was lying on the northwest corner of North Street

    and Taylor Avenue. (TT 254). Sergeant Manke noted that he appeared to be

unresponsive. (TT 254).           ITe   then began to secure the scene, and eventually took over the

task of chest compressions. (TT 255). He noted that Williams was not exhibiting any

signs of life; specifically, he was not breathing, and Manke could not detect a pulse. (TT

257). Shortly thereafter, emergency medical services arrived and took over Williams'

care. (TT 257). Sergeant Manke related that EMS eventually ceased perforating

lifesaving measures on Williams, and he was pronounced dead. (TT 258). Sergeant

2Numerals in parenthesis preceded by the letters "TT" refer to specific pages ofthe transcript of the testimony
pm:suited at the trial of tli is matter, held August 14-18, 2017 berbre this Court, which is made apart of the record
herein.

                                                           2
Manke testified that he did not locate any weapons on Williams' person, or in the

surrounding area. (TT 259), Sergeant Manke also performed a search for shell casings

and firearms, but was unable to locate any evidence. (TT 272).


        Later that evening, Sergeant Marilee learned that there was a suspect in the case,

and that he had run toward 1403 Taylor Avenue, which was close to the scene. (TT 265-

66). Officers later performed a sweep of the residence to ensure that no individuals were

hiding inside. (TT 269). Shortly thereafter, the victim was identified as Donald

and his residence was identified as 1331 Taylor Avenue, approximately      8   houses away

from 1403 Taylor Avenue. (TT 270).


        Clayton Paul Ondrizek testified that on December 15, 2015, he was employed as a

critical care paramedic with New Kensington EMS during the 4:00-12:00 a.m. shift. At

approximately 10:23 p.m., he was dispatched to an incident occurring at the intersection

of North and Taylor streets in the city of New Kensington. Ondrizek stated that when he

arrived at the scene, several police agencies were already present, as well as numerous

bystanders. (TT 287). Ondrizek then located Donald Williams, who was lying supine on

the sidewalk with officers tending to him. (IT 288). As he performed his initial

assessment of Williams, Ondrizek determined that he did not have a pulse and that his

pupils were non-responsive. (TT 290-91). He also noted that Williams' abdomen was

extremely enlarged, indicating internal bleeding. (TT 292). When Ondrizek applied a

cardiac monitor to Williams, he found that there was no electrical activity in his heart,

(IT   294). Ondrizek then contacted his command physician, who instructed him to cease

                                            3
resuscitative efforts on Williams. (TT 294). Ondrizek then determined that Williams was

    deceased. (TT 295). Ondrizek did not identify any weapons on Williams' person, nor in

the surrounding area. (TT 295).


          Deputy Coroner Sean Hribal testified that on December 15, 2005, he was called to

assist in a shooting death in New Kensington at approximately 10:34 p.m. He arrived on

scene at approximately 12:00 a.m. (ET 303). He examined Williams, and noted a

laceration on his right cheek and an entrance gunshot wound just below the right armpit.

    (TT 306). He did not locate an exit wound. (TT 306). He also did not note any defensive

wounds. (TT 308). Williams was transported to a local medical facility for X-rays to

determine     if there was a bullet inside Williams' body, prior to                 an autopsy. (TT 310). The

tests revealed a singular foreign body located in his left shoulder blade. (TT 310-11).


          Rosclla Williams testified that she was married to Donald Williams for 30 years

prior to his death. (TT 316). The couple also had five children together: Kaiesha,

Donnell, Rosella, Doniesha, and Kiara. (TT 317). Rosella testified that in December

2015, she and her husband resided at 1331 Taylor Avenue, New Kensington with

Doniesha, Kiara, and her stepdaughter .Tazzmine.3 (1' 1' 318). She stated that all three girls

were students at Valley Senior High School. (TT 318). At the time, her husband, Donald,

owned his own restaurant in. New Kensington, which served soul food,                          (IT 319).




3 Rosella Williams staled that while she referred to .Tazzmine as her stepdaughter, the two were not biologically
related; instead, .E.,37.v.rnine was her daughter's longtime friend. (TT 319).

                                                           4
       Rosella testified that on December 15, 2015, Doniesha. was cheering for a high

 school basketball game in the evening. (TT 322). She and her daughters attended the

game that evening, while Donald drove them to the school and picked them up after the

game ended at approximately 9:15 p.m.     (If   322). Rosella stated that shortly after they

arrived home after the game, she saw Defendant and       a   "young lady" walking past her

home. (TT 324). Rosella's daughters and Defendant and the young lady began

"exchanging words," and Rosella told her daughters to go hack into the house.     (yr 324).
She did so because: "I know how these teenagers get and just by the tones of their voices

it just seemed like it might escalate into something bigger." (TT 326).


       Shortly after the three girls went back into the house, they informed Rosella and

Donald that they were going to walk to the convenience store down the street before it

closed. (TT 329). At some point thereafter, the girls returned home. Rosella stated that

"Jazzmine ca-me into the house hysterical telling me and Donald we need to get outside."

(TT 330). Rosella immediately ran outside, as she remembered that Doniesha and Kiara

had been feuding with two girls who lived nearby. (TT 330). Donald was'approximately

two minutes behind her, putting on his shoes before he went outside, (TT 331).


      When Rosella arrived at the street corner, she observed her daughters with the two

girls they had been feuding with, along with Defendant, the girl he was walking with

earlier in the day, and Defendant's mother (Erika Johnson) and stepfather (Kahil

Dandridge). (TT 332). The girls were having a verbal altercation (TT 333). She stated:

"They're just arguing back and forth, talking about who's going to beat who, who     is   not

                                            5
going to heat who, who is going to do what to who." (TT 333). She also stated that when

she first saw Defendant, she noticed that he had a gun in his right pocket. (TT 334).

Rosella then entered into a verbal altercation with Defendant's mother. Rosella testified:


                        ADA: What's the defendant's mom doing at this point?
                        Rosella: Standing near voicing her opinion about me and my
                        girls.
                        ADA: How did you take to that?
                        Rosella: Um, I asked her, I was like, because she said I heard
                        about you. I referred to her and I asked her to enlighten me
                        what did you hear about me. She replied, she said, I heard you
                        and your girls don't do nothing but go around the town
                        stirring up fights and getting into battles with all the kids.

                        .ADA: What happened with you and his mom?
                        Rosella: We started physically lighting.
                        (TT 335-36).


       Rosella admitted that she grabbed Erika Johnson's neck and choked her because

she believed that she was getting ready to "jump" her daughter. At that point, all of the

girls had begun fighting. (TT 337). Rosella stated that she did not observe any of the girls

using weapons, although she noted that she saw her youngest daughter "swing something,

but I can't figure if it was a belt." (TT 33g). Rosella testified that during the melee,

Donald Williams was fighting Kahil Dandridge. (TT 339). She stated: "They were fist

fighting   .   .   .   I seen the father swing at Donald and    Donald's body turned to the side, and

then Donald got hack up - not got up, but turned his body back and started swinging and

punching. At some given point             in.   time, Fm not exactly sure, the stepfather ended up on

the ground and Donald was on top of him." (TT 339).




                                                        6
         She stated both Donald Williams and Kahil Dandridge eventually fell into the

bushes. (TT 342). Shortly thereafter, she heard a "pop sound" while still engaged in a

light with Erika Johnson. (TT 341). "I heard somebody say, it's a gunshot. For   a   minute

my body froze and then I responded and I went over to my husband and he was laying       -




his chest was laying on the ground forward with his head to the side     I went over there

and was checking him to see if he was okay, and if it's a gunshot where did he get hit."

(TT 343). She stated that shortly after hearing the gunshot, she observed Defendant

running hack to his residence. (TT 344). She also noted that he was holding a gun in his

hand.   (1' 344).   As he was running, Rosella testified that his mother grabbed him and

asked, "What did you just do?" (TT 344). She then went to check on Donald, and noted

that she could not detect a pulse or any breathing, (11 345).

        Jennifer Blackwell testified that in December 2015, she was living near Defendant

and the Williams's with her three sons. (TT 397). She stated that on the night of

December 15, 2015, she was at home when she heard a loud fight occurring outside, with

"just a lot of screaming and yelling." ('IT 400). She called 9-1-1 as she feared that the

fight would escalate. (TT 401). Shortly thereafter, she heard a woman yell "Erik, Erik,

what is that. No, put that away. Put that down. Put that back. No, Erik." She then heard

screaming and a gunshot. (11 401). After she heard the gunshot, she again called 9-1-1.

(Tr 402).
        Joshua Stanga, patrolman with the City of Arnold Police Department, testified that

he was working the 4:00 p.m. to midnight shift on December 15, 2015 when he received

a call for a large group lighting in the middle of the Taylor Avenue. He traveled to the

                                             7
location to assist. (TT 418). As he was en route to the location, the dispatch was updated

to note that shots had been fired. (TT 419), When he arrived at the scene, he observed

two females standing over a male in the bushes. (TT 420). He cleared the scene and

checked for the individual's pulse in the hushes. (TT 421). He did not detect any signs of

life. (TT 423). After Sergeant Manke arrived and took over care for Donald Williams, he

began to clear the scene and separate individuals, (TT 426).              TTe   then traveled to

Defendant's residence and attempted to locate Defendant. (TT 429). Defendant's family

was on the front porch; Officer Stanga did not note any injuries to Erika Johnson or any

of the girls. He stated that Kahil Dandrige "had sonic cuts and blood on him," (TT 432),

Erika Johnson told him that she did not know where Defendant went. (TT 429). Officer

Stanga then performed a protective sweep of the residence, along with several members

of the Lower Burrell and New Kensington police departments.        (TT' 430). Defendant, nor

any other individual, was located as a result of the sweep.   (IT 437).

       That evening, he aided in securing a search warrant for Defendant's residence. He

also interviewed Defendant's family members at the police station. (TT 439-40). Officer

Stanga then issued a BOLO (be on the lookout) alert for Defendant, and infoiined law

enforcement agencies that Defendant could be armed and dangerous. (TT 444). The next

day, he traveled back to Defendant's residence at approximately 4:30 p.m. to further

discuss the events of the previous day with Defendant's mother and stepfather. (TT 440).

He also canvassed the immediate area, and spoke to neighbors to find any potential

witnesses. (TT 441). On that date, Officer Stanga spoke to Jennifer Blackwell, who



                                             8
described her recollections from the night of the crime. (TT 443). He also took her

written statement. (TT 444).

       Forensic Pathologist Cyril Wccht testified that he performed an autopsy on Donald

Williams on December 16, 2015. Doctor Wecht noted two injuries on Williams: a

gunshot entrance wound below the right armpit and a three-inch laceration on the left side

of the face. (TT 507). Doctor Wecht noted a heavy deposit of black carbonaceous

pigment around the gunshot entrance wound, and no stippling. (TT 508). Doctor Wecht

testified that this indicated that it was a contact wound, meaning that the gun's muzzle

was in contact with the body at the time it was tired.            Ca   508). Doctor Wecht's

examination of Williams' chest revealed the following:


               [T]he bullet had gone in and then it went between the 7th and
               8th ribs on the right side, producing a little hit of fracturing of
              the bottom of the 7th rib and the top of the 8th rib, the bullet
              going into the intcrco[]stal area between the ribs, and then it
              went through the lower lobe of the right lung. The right lung
              has three lobe components, and then went across into the third
              thoracic vertcrbral body . At the third level down the bullet
                                          .   .


              had gone down there and completely transected the spinal
              cord. 'The spinal cord is encased by a bony component of the
              vertebral body. It emerged from there and went through the
              left lung and came to rest in the left side of the chest where
              the bullet was recovered.
              (TT 516-17).

Doctor Wecht determined that Donald Williams' cause of death was a gunshot wound to

the thorax with perforation of the right and left lung resulting in heniothorax. (TT 519).

      Detective ITugh Shearer testified that on December 15, 2015, he was called to

assist in the homicide investigation. (TT 547). While performing a walk-through of the


                                                  9
crime scene, Detective Shearer noted "clumps of hair out in the street, there [were]

earrings, there was a lighter, there was a vehicle parked near the intersection not far away

that had clumps of hair on the door handle." (TT 550). Tie stated that no weapons or shell

casings could be located at the scene. (TT 556). Blood was also identified on the

sidewalk near the hedges in which Donald Williams and Kahil Dandridge tussled. (TT

563). The vehicle near the scene was also searched, and hedge clippings were found in

the backseat. (TT 566).

       At approximately 3:00 a.m. on December 16, Detective Shearer traveled to the

Arnold police station to photograph the injuries of the Dandridge family.    (fl' 580).   Upon

photographing Kahil Dandridge, Detective Shearer did not note any major injuries,

though he stated that he noticed swelling to the right eye. (TT 584). Kahn. also informed

him that the blood found on the sidewalk belonged to him, and that he had blood in his

nose and sinuses that he had spit up on the sidewalk. (TT 588).               Based on that

information, Detective Shearer also collected a DNA sample from Kahil. (TT 589).

       Detective Shearer first photographed daughter Sierra Johnson. He described her

injuries as follows:

              She had cuts to the interior of her mouth. She had braces in
              her mouth. There was some bruising on the inside front of her
              lip. 'there was also some bruising on the inside in the front
              where her braces were. She had scratches on the right side of
              her face, her right and left biceps, her left elbow, right
              shoulder, lower hack, front of her neck, her left knee, left leg,
              right knee, right lower leg, and she had an impression welt in
              the skin that was about 2 inches by 1/2 inch[] that resembled
              the end of a leather belt or some type of belt that left a pattern
              impression on her left shoulder.
              (TT 593).
He also noted that all of the injuries appeared to be superficial. ('fT 593).

       Detective Shearer also photographed daughter Mariah Serrano. He testified that

she had far fewer injuries than her sister, although he noted that she had some swelling on

her lower right back front contusions. (T1' 594). She also had scratches on her left eye,

right hand, and right forearm. (TT 594).

       It was also noted by Detective Shearer that he believed that laceration on Donald

Williams' face came from the thick hedges at the crime scene, as blood was also located

on some   of the broken hedges. (TT 603). Detective Shearer was also present at Donald

Williams' autopsy, and recovered the bullet that was recovered therein. (TT 625). He

noted that the bullet was fired front a 9mm revolver. (TT 625).

       The parties stipulated that on December 15, 2015, Defendant did not have a valid

and lawfully issued license for carrying a firearm.

       Mariah Serrano, Defendant's half-sister, testified that when she and her family

moved to the Arnold/New Kensington area in 2014, she and her sister Sierra began a

contentious relationship with Kiara and Doniesha Williams, who attended the same

school, (TT 771). She stated that the pairs physically fbught on two occasions, and that

the police were called four or five times. (TT 771). She testified that while all parties

were injured at some point during these lights, Doniesha and Kiara would sometimes

bring males with them to the altercations, and that Doniesha and Kiara threatened to kill

Mariah and her sister. (TT 772). She testified that, specifically, Doniesha and Kiara

referred to them as "fucking bitches" and said "we'll kill you." (Tr 772). She also stated
 that on occasion, Defendant would walk her and her sister home out of fear of Doniesha

 and Kiara. (TT 773).

        She testified that at approximately 9:30 p.m. on December 15, 2015, she was

washing dishes when Sierra and her friend, Breanna, ran into the house, grabbed their

shoes, and ran outside. (T1' 775, 779). She stated that she instantly knew that something

was wrong because of an incident that happened earlier in the evening wherein Doniesha

had hit Defendant with a car door while he was walking down the street with his

girlfriend, Rihanna. (TT 777). Mariah followed them outside along with Kahil Dandridge

and Erika Johnson. (TT 779).     AL   that point, Mariah testified that she observed Doniesha

in a dark car with three or four occupants. (TT 781). She testified that Doniesha shouted:

"If I have to get out of this car and beat you bitches up, I'm going to fuck you all over if I

have to get out." (TT. 782). Mariah stated that she then saw Kiara walking down the street

toward them.   (IT 783).   She then pulled her belt off and began to wield it like a weapon.

(TT 783). She informed Mariah: "I'm going to strangle you, I want your head and I'm

going to beat you like your mother should." (TT 784).

       Mariali testified that her mother sent Breanna into the house to call 9-1-1. (TT

784). She also stated that Donald and Rosella Williams arrived on the scene shortly

thereafter, and that Donald Williams told Defendant, "I'm going to kill you nigger, and

I'm going to beat you." (TT 788). She also stated that Donald began punching her father,

Kahil Dandridge, before knocking him to the ground. (FI' 788). She stated that while

Kahil eventually ended up being hit, he was originally aiming for Defendant. (TT 788).

She testified that at that point, both groups began to fight, and that Kiara was chasing her

                                              12
with a belt, yelling "I'm going to beat your ass when this pops off." (TT 790). She

testified that Rosella "had [Erika Johnson] by her hair and she was just punching her and

she was fighting her. Over to my right Donald [Willirns] and [Kalil' Dandridge] had

made it over to the bushes and [Williams] was choking my dad and Sierra was getting    .   ,   .




jumped." (TT 791). She stated that she never saw Defendant with a gun, nor did she

know that he owned one. (TT 793).

        Sierra Johnson testified that she was afraid of Doniesha and Kiara Williams, and

that there feuds had resulted in the police coming to their bus stop to make sure that a

physical fight did not break out. (TT 852). She also testified that she would sometimes

ask Defendant to accompany her when she walked outside for protection from the two

girls. (TT 853). She stated that on the evening of December 15, 2015, she had walked to

her friend Awaun's home in New Kensington. (TI' 855). She stated that when it was time

to walk home, she called her mother, Erika Johnson, and asked      if Defendant could meet

and walk home with her. (TT 856). Shortly thereafter, Defendant and his girlfriend,

Rihanna, arrived to accompany her home. (TT 856). Defendant informed her that on his

way to Awaun's home, Doniesha had tried to swing and hit them with a car door when

they walked past the Williams' household. (TT 859). After the group returned home, she,

Defendant, Rihanna, and Breanna walked outside to smoke cigarettes. (TT 860). She

testified that at the point:

               We were standing there and a car drove up North and turned
               onto their side of the street. I asked my brother [Defendant]
               and his girlfriend, was that the car they was talking about and
               they said yes. We kind of stood there and they backed out and
               turned  .   The window was rolled down and Doniesha called
                           .   .




                                             13
              my brother over, that's when [Defendant's] girlfriend started
              walking toward the car so [Defendant] followed behind her. I
              didn't know how many people were in the car, so me and my
              friend went inside the house to get some shoes on .           .   .


              [Doniesha] was yelling at my brother and his girlfriend,
              telling my brother's girlfriend to shut up and, like, saying that
              she was going to fight her  .   .Doniesha pulled out her phone
              and she was, like . get
                                  .   .    the fuck out here, it's about to go
              down,
              (TT 859-60).

       Shortly thereafter, Sierra testified that Donald Williams, Rosella Williams, Kiara,

and Tazzmine arrived on the scene. (TT 863). Sierra testified that as Kiara walked down

the street toward the group, she began swinging her belt in the air and exclaimed, "Get

the fuck out of the car, we're going to fuck these bitches up." (T1' 864). She testified that

Doniesha and four males then exited the car, and the fight commenced. (TT 865). She

testified that Donald Williams yelled to Defendant, "Pm going to kill you, nigger" as he

attempted to punch him. (TT 866). She testified that, she saw Kiara chasing her sister

Mariah with a belt, and that she and Doniesha fought in the bushes. (TT 872). She stated

that approximately one minute after she heard the gunshot, she was able to extricate

herself from the bushes, and that the fight only ended when police arrived on the scene.

(TT 877, 879).

       Erika Johnson, Defendant's mother, testified that she was aware that her daughters

Mariah and Sierra were feuding with Doneisha and Kiara Williams, and that on the

evening of December 15, 2015, she traveled outside her home to meet with Defendant

and Sierra as a result of that feud. (TT 919, 922). Specifically, she stated that Defendant

called her and stated that there was "an issue" when they passed the Willimns' home that


                                                  14
evening. Defendant stated "that there were threats being said and he just asked if me and

Kahil could meet him to get home safely."           922). She testified that she met with the

group and they made it home without incident. ('F1' 923). She testified that Rihanna,

Breanna, Defendant, and Sierra were all sitting outside on the porch when Breanna ran

into the house and then ran hack outside. (TT 924). At that point, "I knew there was

already some words exchanged with the Williams family, so I assumed it was something

that had to do with that so I ran out behind them." (TT 924).

       When she walked outside, she observed "a dark -colored car in the intersection. We

live right by the corner and it was shouting   - the people in the car were shouting and my
children were shouting things back     .   ." (TT 925). Although she stated that she told her

children to go back inside the house, they did not do so. (TT 927). Within minutes,

Donald and Rosella Williams appeared on the scene. (TT 927). At that point, Erika and

Rosella began "exchanging words" and a physical fight ensued. (TT 929). She stated that

Donald Williams was "going after" Defendant, stating, "I'm going to kill you, little

nigger," (TT 930). She testified that Kahil Dandridge `jumped in between that," Shortly

thereafter, she stated that Donald Williams punched her in the face, as well as

Defendant's girlfriend, Rihanna. (TT 930). She stated that Rihanna "flew backwards. She

was only about 90 pounds soaking wet so she hit the ground." (TT 931). Although she

testified that she had been punched by Donald Williams, she stated that the punch had not

left any mark on her face. (TT 955).

      She stated that even after she heard a gunshot, the fighting continued for minutes

longer. (TT 939). She testified that she did not see who shot the gun. (TT 959). At some

                                               15
point thereafter, Kahil tried to pick Donald Williams off the ground, ;nd asked, "Hey bro,

are you okay?" (TT 961).

        After the police arrived, Erika and her family (with the exception of Defendant)

walked back        Lo   their front porch. (TT 941). Erika stated that she did not know where

Defendant went, nor did she see him until he turned himself in a few days later. (TT 942).

        Kahil Dandrige testified that on the evening of the crime, he was relaxing after

work at approximately 9 p.m. when he heard yelling and screaming coming from outside

the home. (TT 984). Ile said that as the fights began, Donald Williams approached him

and punched him in the face. (TT 988). Kahil also stated that Donald Williams stated to

him:   "I'm going to get this little nigger's ass behind you, I'm going to fuck him up, you

have a lot of nerve walking in front of my house." (TT 989). At that point, Kahil testified

that Donald Williams kept fighting him, and that he had to block attempted blows to

Defendant (TT 989). He stated:

               At that time I got up :n d I knocked him into the bushes where
               he landed on top of me. He had one of his arms across my
               neck. He said, I'm going to fuck you up. After I fuck you up
               I'm going to get up and I am going to beat the shit out of that
               little nigger behind you. I'm going to take care of you first.
               All I see is black. I see a tunnel and little light of tunnel. I'm
               trying to force him off of me     .    I had someone on top of me
                                                      .


               choking my life away. Then just as everything was starting to
               get blurry and dark, my situation got lighter and Mr. Donald     .


               .  it felt like he just gave up on it.
                   .


               (TT 990-91).

        ITe stated that at some    point while Donald Williams' forearm was on his throat, he

attempted to call out for help. The Commonwealth asked:



                                                 16
              ADA: At what point were you yelling out for help with his
              arm on your throat?
              Kahil: Well, I'm yelling out help and it's coming out more
              along the lines of as if someone is choking you, like, help,
              (indicating) like that.
              ADA: You're not able to breathe but you're able to speak?
              Kahil: Whatever air I had I was yelling out. I couldn't get this
              man off of my chest.

               ADA: Well, let me ask you this. Have you ever been choked?
              Ka.hil: I've soon people choke[dl. Usually what happens is
              they can't talk.
              (IT 1008-09),

Kahil testified that he never heard a gunshot. (TT 995). He stated that there were no

visible marks or injuries to his neck from the fight. (TT 1018). Kahil also testified that he

did not recall officers coming to his home the day after the crime; specifically, he stated

"I don't remember the next day." (TT 1015).


       Defendant testified that Mariah and Sierra had informed him that they were scared

of Kiara and Doniesha. (T1' 1044). He stated that he would walk his sisters home "every

day" as a result of that fear, (TI' 1044). Defendant also stated that a week before the

crime, he had seen Donald Williams while he and Rhianna were walking to the store. Ile

related:

             As we are walking past [the Williams' house', Donald U is
              outside. He is on the sidewalk. We're walking past and he is
             just staring at us. He didn't say anything to us. We didn't say
              anything to him. We walk past the house, like, a block away
              and then I see a car flying down the street towards us. It was a
              silver truck. He got in the truck. When the truck got on us
             Donald hops out of the car with a gun. Ile is screaming, Fin
             from the Hill District, I will hurt you, I will fucking kill you.
             When he said that to me and Rifaanna we just kept walking.
             He hopped in the car. He got back in his car and he just was

                                             17
                  screaming out the window, I'll hurt you little boy, you don't
                  know who I am. We kept walking and he eventually just
                  drove off.
                  ("II 1048-49).

         Defendant testified that when the fight broke out on the evening of December 15,

2015, Donald arrived at the scene by walking up the street and exclaiming "I'm going to

fucking kill one of you all." (FT 1059). At that point, Defendant staled that Kahil

Dandrige slopped Donald from harming him, and Kahil and Donald began to fight.4 (TT

1060). While the fight was ongoing, Defendant "was watching everything unfold." (TT

1061). Defendant stated that he had a .38 Dillinger [sic] because when he first moved to

New Kensington, someone had given it to him. (TT 1063). He stated: "I'm not from this

area. New Kensington is a dangerous neighborhood. There's a lot of criminal activity. I

just had the gun. I just had it to protect myself." (TT 1063).

         At some point in the melee, Defendant approached Kahil Dandrige and Donald

Williams. He testified Donald Williams was choking Kahil Dandrige, and saying, "I'm

going to fucking kill you, I'm going to kill you." (TT 1064). He stated that he attempted

to pull Donald Williams off of Kahil Dandrige, but was unsuccessful. (TI' 1064). He

further testified:

                  I seen my dad. He started moving slower and slower. I don't
                                                       -
                  know. I'm asking Donald to I'm trying to pull him off but T
                  can't pull him off. I had a gun in my pocket. I pulled the gun
                  and I shot Donald just to get him off my dad.
                  (TT 1065).



' The Court notes that although Defendant referred to Kahil Dandridge as his father, Defendant stated that he is not
biologically related to him and Kahil was not married to Defendant's mother, Erika Johnson, at the time of the
offense. (TT 979, 1083).

                                                        18
         After Defendant shot Donald Williams, he attempted to break up some of the other

fights. (TT 1066). He stated that when he saw the police coming, he "just ran." (TT

1066). Defendant turned himself in a few days later at the Arnold Police Department. (TT

1067).

         The Commonwealth inquired as to whether Defendant took any steps to protect his

father using non -lethal force prior to shooting him. The relevant exchange is as follows:

               ADA: Did you pistol whip Donald in the hack of the head?
               Defendant: No. As soon as I pulled it out I just shot him. It
               happened fast.
               ADA: So you didn't hit him in the back of the head with a
               gun?
               Defendant:   N o.
               ADA: You didn't say, hey, Donald, I have a gun?
               Defendant: He       -I
                                   didn't say that.
               ADA: Did you shoot one in the air like a cowboy?
                                     -
               Defendant: No, I at that moment I was trying to get Donald
                                                               -
               off my dad. I didn't have time to think about I didn't have
               the time to think about that at all. I was trying to get him off
               my dad.

               ADA: Did you shoot him in the leg?
               Defendant: No, I shot him in the side.
               .


               ADA: The gun is touching Donald?
               Defendant: Yes.
               ADA: So you could choose wherever you wanted to put that
               gun on his body, right?
               Defendant: I didn't       I felt like I didn't have time.
                                         .   .   .


               ADA: You didn't have time to shoot him in the foot?
               Defendant: I wasn't thinking about where I'm going to shoot
               him. I was just trying to get him off my dad.
               (TT 1085-87).

         Gary Schubert, a retired police officer for the City of New Kensington Police

Department, testified that he spoke to Ka-hil Dandridge on the night of the crime after he


                                                     19
was dispatched to aid in the investigation. He testified that when he asked what had

happened, Kahil:

               Mooked over at the sidewalk, the gentleman was laying
               down. He said that this guy's daughter came up merely to
               start some shit, then a fight broke out, and then he came up
               and got involved in the fight. That's when I got up. I got in a
               fight with him. He missed me. I hit him and nobody got shot.
               (TT 1096).

Schubert stated that Kahil never mentioned being choked. (TT 1096).

        Westmoreland County Detective Randy Gardner testified that he interviewed

Kahil Dandridge at the Arnold Police Station shortly after the crime occurred. (TT 1101-

02). He stated that at no point did Kahil inform him that he had been choked by Donald

Williams, or that he believed his life was in danger. (TT 1102).

        In his post -sentence motions, Defendant avers that there was not sufficient

evidence to convict him of first degree murder, and, in the alternative, that the jury's

verdict was against the weight of the evidence. Defendant also argues that "the Court

erred in refusing to allow the Defendant and/or his witnesses to outline specific threats

and details of incidents of altercations between the Defendant's family and the victim's

family in the [preceding] months prior to the death of the victim."

ANALYSIS:


   I.      WHETHER THERE WAS SUFFICIENT EVIDENCE TO CONVICT'
           DEFENDANT OF MURDER OF THE FIRST DEGREE?
        Defendant first avers that the jury did not have sufficient evidence to convict him

of first degree murder. In reviewing a sufficiency of the evidence claim, a court must:


                                            20
           Meterrnine whether the evidence admitted at trial, and all
           reasonable inferences drawn therefrom, when viewed in a light most
           favorable to the Commonwealth as verdict winner, support the
           conviction beyond a reasonable doubt. Where there is sufficient
           evidence to enable the trier of fact to find every element of the crime
           has been established beyond a reasonable doubt, the sufficiency of
           the evidence claim must fail.
           Comm. v. Feliciano, 67 A.3d 19, 23-24 (Pa.Super.2013).

       Further, the evidence presented at trial need not preclude every possibility of

innocence. The Superior Court in Feliciano established that:

            [Tjhe fact -finder is free to believe all, part, or none of the evidence
          presented. It is not within the province of this Court to re -weigh the
          evidence and substitute our judgment for that of the fact -finder. The
          Commonwealth's burden may be met by wholly circumstantial
          evidence and any doubt about the defendant's guilt is to he resolved
          by the fact finder unless the evidence is so weak and inconclusive
          that, as a matter of law, no probability of fact can be drawn from the
          combined circumstances. Additionally, in applying the above test,
          the entire record must be evaluated and all evidence actually
          received must be considered.
           Id.
       To convict a defendant of first degree murder, the Commonwealth must prove: a

human being was unlawfully killed; the defendant was responsible for the killing; and the

defendant acted with malice and a specific intent to kill. See 18 Pa.C.S.                  §



2502(a); Comm.    v.   Houser, 18 A.3d 1128 (Pa. 2011). The Commonwealth may use

solely circumstantial evidence to prove a killing was intentional, and the fact-finder "may

infer that the defendant had the specific intent to kill the victim based on the defendant's

use of a deadly weapon upon a vital part of the victim's body." //miser, 18 A.3d at 1133-

34. Moreover, while evidence of flight alone is not sufficient to convict one of a crime,

such evidence is relevant and admissible to establish an inference of guilt. Comm         v.


Gorby, 588 A.2d 902 (Pa. 1991).

                                            21
         Here, Defendant introduced evidence of a justification defense: specifically,

 defense of others. When the defendant introduces such evidence, the Commonwealth

bears the burden of disproving the defense beyond a reasonable doubt. Comm.                            v.   Torres,

766 A.2d 342, 345 (Pa. 2001). "[Tlhe Commonwealth cannot sustain its burden of proof

solely on the factfinder's disbelief of the defendant's testimony. The 'disbelief of a denial

does not, taken alone, afford affirmative proof that the denied fact existed so as to satisfy

a proponents burden          of proving that fact.' "Id. (quoting Comm.                v.   Graham, 596 A.2d

 1117,     111g      (Pa.     1991)).     The       Commonwealth              can   negate     a     self-defense

or defense of others claim if it proves the defendant did not reasonably believe he was in

imminent danger of death or great bodily injury and it was necessary to use deadly force

to save himself or another from that danger. Comm.                      v.   Sepulveda, 55 A.3d 1108, 1124

(Pa. 2012). Likewise, the Commonwealth can negate the self-defense claim by proving

the defendant "used greater force than was reasonably necessary to protect against death

or serious bodily injury." Comm.            V.   Truong, 36 A.3d 592, 599 (Pa.Super. 2012)


         The Crimes Code details that the use of force for the protection of other persons is

justified where: (1) the actor would be justified             .   .   in using such force to protect himself

against the injury, he believes to be threatened to the person whom he seeks to protect;5

(2) under the circumstances as the actor believes them to be, the person whom he seeks to

protect would be justified in using such protective force; and (3) the actor believes that

his intervention is necessary for the protection of such other person. 18 Pa.CS.4.                          § 506.

  The relevant portion of 18 Pa.C.S.A. §505 (a) reads: the use of force upon or toward another person is justifiable
when the actor believes that such force is immediately necessary for the purpose of protecting hinisclf against the
use of unlawful force by such other person on the present occasion.

                                                        22
       The Commonwealth introduced sufficient evidence to disprove the defense of

others beyond a reasonable doubt. While Kahl]. Dandrige stated that he was being choked

to such an extent that he nearly lost consciousness, there were no injuries to his neck, (TT

1018). Moreover, Detective Gardner and Officer Schubert testified that when Kahil gave

them his story of what had happened during the tight, he did not inform either of them

that he was being choked, or that he was in fear for his life, Officer Schubert testified that

Kahil informed him that "I got in a fight with him. He missed me. I hit him and nobody

got shot," (TT 1096), Moreover, Erika Johnson testified that after Donald Williams was

shot, Kahl]. Dandridge, who testified that he nearly lost consciousness and was afraid he

would lose his life after Donald Williams choked him, tried to pick Donald Williams off

the ground, and asked, "Hey bro, are you okay?" (TT 961).


      While Defendant stated that he shot Donald Williams so that he would stop

choking Kahil, Defendant testified that he did not warn. Donald Williams that he had a

gun, nor did he attempt to shoot him in a non-lethal location. (TT 1086-88). When asked

why he did not shoot him in the hand or foot instead of the chest, which Defendant knew

contained vital organs, Defendant simply stated that he did not think he had time, and that

he was "not thinking about where I'm going to shoot him," (TT 1086-87).


      Jennifer Blackwell, the only non -law enforcement witness presented who was not

part of Defendant or Victim's family, testified that immediately prior to hearing a

gunshot, she heard a woman yell, "Erik, Erik, what is that. No, put that away. Put that

down. Put that hack. No, Erik." (TT 402), This testimony directly conflicted with much

                                             23
of Defendant and his family's testimony. While Defendant testified that he did not have

time to think of using non -lethal force against Donald Williams, Blackwell's testimony

supports the notion that Defendant was urged by someone on the scene not to shoot

Donald Williams at all, and that there was time and opportunity available to not kill him.

Defendant also fled from the scene immediately upon the police arriving. While this

evidence alone would not be sufficient to convict Defendant, such evidence does raise an

inference of guilt.


         Thus, the jury's verdict, and rejection of the defense of others justification, was

not based solely on disbelief of Defendant's testimony, and was supported by sufficient

evidence. Defendant testified that he was aware that Donald Williams' vital organs were

contained within his chest where he was shot, and that he put a revolver against

Williams' body near the armpit and pulled the trigger.


    IL      WHETHER THE VERDICT WAS AGAINST THE WEIGHT 0I? THE
            E VIDE N CE?

   Defendant next alleges that the guilty verdict was against the weight of the evidence.

When a defendant raises a weight of the evidence claim, it is a trial court's role to

determine whether "notwithstanding all the facts, certain facts are so clearly of greater

weight that to ignore them or to give them equal weight with all the facts is to deny

justice." In re       106 A3 d 76, 95 (Pa. 2014). A trial court should award a new trial   if

the verdict of the fact-tinder "is so contrary to the evidence as to shock one's sense of

justice and the award of a new trial is imperative so that right may be given another

opportunity to prevail." /d. Moreover, "[a] weight of the evidence claim concedes that the

                                             24
evidence is sufficient to sustain the verdict, but seeks a new trial on the ground that the

evidence was so one-sided or so weighted in favor of acquittal that a guilty verdict shocks

one's sense of justice." Comm. v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013).


    The Court notes that "the trier of fact, while passing upon the credibility of witnesses

and the weight of the evidence, is free to believe all, part, or none of the evidence."

Comm. v. Diggs, 949 A.2d 873, 878 (Pa. 2008); see also Comm. v. Consar, 928 A.2d

1025, 1032-33 (Pa. 2007).


        As noted, sti_pra, there was conflicting testimony from both families in this case.

Although Defendant testified that Donald Williams had threatened him both days prior to

and during the family melee, the jury did not believe that he was in actual fear for his

step -father's life when he shot him. Because the jury disbelieved Defendant's testimony

regarding his justification defense, and Defendant admitted that he did shoot and kill

Donald Williams, it found Defendant guilty of murder of the first degree. The verdict in

this case is not so contrary to the evidence as to shock one's sense of justice. Thus, the

verdict in this case was not against the weight of the evidence.


   HI      WHETHER THE COURT ERRED BY NOT ADMITTING
           TESTIMONY FROM DEFENDANT AND HIS FAMILY OUTLINING
           SPECIFIC THREATS FROM VICTIM'S FAMILY?
   Last, Defendant avers that defense witnesses should have been able to testify about a

wide range of arguments between the feuding girls of both families in the months

preceding the death of Donald Williams. Prior to the start of the trial, Attorney Karsh

stated that he wanted to introduce testimony from Defendant's sisters that "bad blood

                                            25
almost immediately ensued." (TT 202). He staled that they would testify that Mariah was

having a relationship with Doniesha's boyfriend, and this caused fights to ensure on

Taylor Avenue and at school. (TT 202). He further stated that Defendant "was involved

in vocal altercations with threatening language with the sisters and friends of theirs who

drove by in vehicles yelling various epithets and threats." (TT 202). The court stated that

the fact that "bad blood" existed between the families was relevant to the defense of

justification, but elaborated:

               The Court:    .   .we don't need every single word that was
              said in these altercations, just that there were altercations. I'm
              sure you don't intend to do that. We're not going into a trial
              within a trial. You can certainly elicit the fact that there was
              bad blood, as you said, between your client's siblings and the
              children of Mr. Williams. You can do that.
              (TT 204).

       Later in the trial, defense counsel sought to introduce testimony from Erika

Johnson stating that there was prior contact between herself and R.osella Wiliams, and

that Rosella told her that she would kill her. (TT 723). Attorney Marsh staled that Erika

Johnson told Defendant about this interaction. (TT 729). The Court responded that the

defense could introduce testimony from Erika Johnson that there was animus between the

girls. ('I'T 735). It also stated that she could not relate that Rosella told her that she would

kill her, as it was not relevant since l{osella was not a victim in the case.

       At trial, evidence was introduced that there was a great deal of animus between the

girls of the two families. Mariah Serrano testified that the pairs physically fought on two

occasions, and that the police were called four or five times. (TT 771). She testified that
Doniesha and Kiara threatened to kill Mariah and her sister. (TT 772). She testified that,

specifically, Doniesha and Kiara referred to them as "fucking bitches" and said 'We'll kill

you." (T1' 772). She also stated that on occasion, Defendant would walk her and her sister

honic out of fear of Doniesha and Kiara. (TT 773). Sierra Johnson also testified to the

physical feuds which occurred between the girl.S.

       Defendant testified that Mariah and Sierra had informed him that they were scared

of Kiara and Doniesha.      (rr   1044). He stated that he would walk his sisters home "every

day" because his sisters were afraid of the girls (IT 1044).

       It is well -established that:

              The admission of evidence is a matter vested within the sound
              discretion of the trial court, and such a decision shall be
              reversed only upon a showing that the trial court abused
              its discretion. In determining whether evidence should be
              admitted, the trial court must weigh the relevant and
              probative value of the evidence against the prejudicial impact
              of the evidence. Evidence is relevant if it logically tends to
              establish a material fact in the case or tends to support a
              reasonable inference regarding a material fact. Although a
              court may find that evidence is relevant, the court may
              nevertheless conclude that such evidence is inadmissible on
              account of its prejudicial impact.
              Comm. v. Weakley, 972 A.2d 1182, 1188 (Pa.Super.
              2009) (quoting Comm. v. Reid, 811 A.2d 530, 550 (Pa.
              2002)).

       Further, "an abuse of discretion is not merely an error of judgment, but is rather

the overriding or misapplication of the law, or the exercise of judgment that is manifestly

unreasonable, or the result of bias, prejudice, ill -will or partiality, as shown by

the evidence of record." The threshold inquiry with admission of evidence is whether

the evidence is relevant.   "I ,vidence is   relevant if it logically tends to establish a material

                                                   27
fact in the case, tends to make a fact at issue more or less probable, or supports a

reasonable inference or presumption regarding the existence of a material fact" Comm.

v.   Spiewak, 617 A.2d 696, 699 (Pa. 1992).

         In this case, the Court permitted the admission of a plethora of evidence regarding

the relationship between the families of Defendant and Victim, as discussed, supra. It

determined, however, that specific evidence (e.g. that Mariah was in a relationship with

Doniesha's boyfriend, or that Rosella Williams previously told Erika Johnson that she

would kill her) was not relevant to the case. The Court elaborated that the main issue in

the case was whether Defendant reasonably believed that Kahl]. Dandridge was at risk     of

death or grave bodily injury during his fight with Kahil Dandridge. The fact that Rosella

Williams had threatened Erika Johnson did not m.ake Defendant's specific fear of Donald

Williams more or less probable, nor did specific incidents between the girls that did not

involve Donald Williams. Had the Victim in the case been Doniesha or Kiara Williams,

certainly, the Court would have permitted Lesthnony regarding particular occurrences

involving the girls; similarly, if Rosella Williams been the Victim, her threats toward

Erika Johnson (with Defendant's knowledge) would have been relevant. As the testimony

deemed inadmissible was not relevant, the Court did not err or abuse its discretion.




                                              28
       IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                  PENNSYLVANIA - GRIND:NAL DIVISION


 COMMONWEALTH OF PENNSYLVANIA

                         VS.
                                                                   No,    87 C 2016
                ERIK LAMONT REED, JR.,

                                          Defendant.


                                               ORDER OF COURT

       Aria) NOW, this                day of March, 2018, for the reasons set forth in the preceding

Opinion, Defendant's post -sentence motions are hereby DENIED.

       Tlie Defendant is notified that any appeal to the Superior Court of Pennsylvania from this

court's denial of his post-sentence motions must he filed within thirty (30) days from the date of

this Order of Court. If the Defendant chooses to appeal the denial of the Post Sentence Motions,

the Defendant will continue to he represented by Attorney Timothy Andrews.


                                                            BY THE COURT:


                                                                                                  J.
                                                            Rita Donovan. Hathaway, President Judge
ATTEST:


Clerk of Courts

c.c.   File
       Peter Caravcllo, Esq., Assistant District Attorney
       Timothy Andrews, Esq., Counsel for Defendant
       Pamela. Niudorheiser, Esq., Court Administrator's Office




                                                      2.9